Name: Commission Regulation (EEC) No 3617/83 of 21 December 1983 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal
 Type: Regulation
 Subject Matter: NA;  trade policy;  financial institutions and credit;  EU finance
 Date Published: nan

 22 . 12 . 83 Official Journal of the European Communities No L 358 /21 COMMISSION REGULATION (EEC) No 3617/83 of 21 December 1983 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in , storage and disposal HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is hereby added to Article 1 of Regulation (EEC) No 467/77 : '5 . Where, for the sale of products by interven ­ tion agencies, the rules governing the common organizations of markets or notices of invitation to tender allow the purchaser of such products a period in which to remove them, once payment has been made, and where such period exceeds 30 days , the financing costs calculated in accordance with the provisions set out in the preceding para ­ graphs shall be reduced by the amount produced by the following calculation : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1 550/83 (2), and in particular Article 5 thereof, Whereas the rules governing the common organiza ­ tions of markets or Community invitations to tender governing the sale of agricultural products in public intervention may allow the purchaser of such products a period in which to remove them , once payment has been made ; Whereas the present system for calculating interest charges in respect of funds immobilized at national level is based on the average quantity of product in store per month ; Whereas the method for calculating interest charges should be altered to take account of such a removal period ; whereas Commission Regulation (EEC) No 467/77 (3), as last amended by Regulation (EEC) No 2723/82 (4), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee , V x J x i 365 V = amount paid by the purchaser, J = number of days between receipt of payment and removal of product, less 30 , i = interest rate specified in Article 2.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 216, 5 . 8 . 1978 , p. 1 . (2) OJ No L 158 , 16 . 6 . 1983 , p. 9 . 0 OJ No L 62, 8 . 3 . 1977, p. 9 . (4) OJ No L 289, 13 . 10 . 1982, p . 10 .